Citation Nr: 0604968	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel







INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The veteran's notice of 
disagreement was received in September 2002.  A statement of 
the case (SOC) was issued in January 2003.  The veteran's 
substantive appeal was timely received in March 2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent, probative medical evidence does not indicate 
that the veteran's asbestosis was acquired in service or was 
otherwise attributable to his service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  A 
determination of service connection requires a finding of the 
existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's January 1964 report of medical examination for 
release from active duty reflects that his lungs and chest 
were clinically evaluated as normal.  His DD Form 214 
reflects that his military occupational specialty at 
discharge was a combat engineer.  The veteran has indicated 
that while on active duty, he worked with and around large 
trucks, including in the motor pool shop while the brakes 
were being serviced, and it was from this that he was exposed 
to asbestos. 

The veteran is currently diagnosed to have asbestosis, (as 
well as chronic obstructive pulmonary disease due to a 30-
year history of smoking).  However, a VA examiner determined 
in a December 2004 examination report that the veteran's in-
service exposure to asbestos was extremely limited and 
therefore would not likely to be a cause of the veteran's 
pleural thickening.  The examiner noted the far more likely 
culprit for the cause of the claimed disability, was the 
veteran's significant occupational exposure after the 
military, which included handling and sawing limestone, 
working as a tool and dye maker operating machine tools and 
cutting metal, handling scrap aluminum and operating 
forklifts, being self-employed in construction, and working 
as a machinist. 

At the same time, it must be acknowledged that the veteran's 
treating physician indicated in a November 2002 statement 
that it was possible to have clinical asbestosis relating to 
asbestos exposure up to three to four decades previously.  
The private physician indicated that if the veteran were 
exposed to asbestos while working in the military 30 years 
previously, it was possible that it could manifest itself at 
this point.  Examining this opinion closely, it is noted the 
opinion does not discuss or acknowledge the veteran's 
significant post-service history.  Therefore, the Board 
accords more probative value to the VA examiner's opinion 
that was based on the veteran's complete occupational 
history.  While the Board has not ignored the opinion of the 
veteran's treating physician, it is less probative than the 
VA examiner's opinion as it fails to discuss relevant post-
service history.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also White v. Principi, 243 F.3d 1378, 1381 (Fed. 
Cir. 2001) (there is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a veteran).
 
Due consideration has been given to the veteran's 
contentions.  However, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination regarding the etiology of his current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, while the 
veteran is adamant that his in-service exposure to asbestos 
has caused his current respiratory disorder, his assertions 
are not that of an trained medical professional and not 
competent.  

As the most probative medical evidence does not medically 
attribute the veteran's asbestosis to his military service, 
service connection is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (benefit-of-doubt rule does not apply when 
the preponderance of the evidence is against the claim).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Prior to adjudication of his claim, the veteran was requested 
to submit specific evidence necessary for his asbestos 
exposure claim in June 2001.  In May 2003 he was notified by 
letter of the principles of service connection and asked to 
send to VA information describing the evidence needed or the 
evidence itself.  The letter also informed him of the 
evidence necessary substantiate his claim that he was 
expected to provide and the evidence VA would seek.  Another 
letter was issued in May 2004 which, in addition to 
indicating the type of evidence necessary to establish a 
service connection claim, also requested he send to VA any 
evidence in his possession that pertained to his claim.  The 
letter also informed him of the evidence necessary 
substantiate his claim that he was expected to provide and 
the evidence VA would seek.  Thus, the Board considers VA's 
notice requirements met in the instant case.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim, to include 
submitting evidence and informing VA he had no additional 
evidence to submit, that he understood the evidence needed to 
substantiate his claim and his and VA's roles in the claims 
process.  See September 2005 statement.  Under these 
circumstances, the Board is satisfied that any error in the 
timing of the complete notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examination, to include a nexus 
opinion, in connection with this claim and the resulting 
report is of record.  His service medical records, VA medical 
records, and private medical evidence have been associated 
with his claims file.  As the veteran has not identified or 
properly authorized the request of any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for asbestosis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


